Case: 21-50355     Document: 00516394027         Page: 1     Date Filed: 07/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       July 14, 2022
                                  No. 21-50355
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   Robert Grizzle,

                                                           Plaintiff—Appellant,

                                       versus

   Kevin Stipe; Billy Jackson,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:20-CV-183


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Robert Grizzle, Texas prisoner # 1998719, appeals the district court’s
   dismissal of his civil rights complaint alleging that he had been deprived of
   his due process rights in connection with two disciplinary hearings and denial




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50355        Document: 00516394027              Page: 2      Date Filed: 07/14/2022




                                         No. 21-50355


   of his Federal Rule of Civil Procedure 56(d) 1 motion for a stay of the
   defendants’ summary judgment motion pending further discovery. The
   district court concluded that Grizzle had failed to exhaust his administrative
   remedies against defendant-appellee Billy Jackson and that he had failed to
   demonstrate any due process violations as to either defendant-appellee
   where his disciplinary convictions were ultimately overturned during the
   grievance process. We review the grant of a motion for summary judgment
   de novo, see Xtreme Lashes, LLC v. Xtended Beauty, Inc., 576 F.3d 221, 226
   (5th Cir. 2009), and the denial of a Rule 56(d) motion to suspend summary
   judgment to permit additional discovery for abuse of discretion, MDK
   Sociedad De Responsabilidad Limitada v. Proplant Inc., 25 F.4th 360, 366-67
   (5th Cir. 2022).
           Under 42 U.S.C. § 1997e(a), “[n]o action shall be brought with
   respect to prison conditions under section 1983 of this title . . . by a prisoner
   confined to any jail, prison, or other correctional facility until such
   administrative remedies as available are exhausted.”                   The exhaustion
   requirement is mandatory, and unexhausted claims may not be brought in
   court. Jones v. Bock, 549 U.S. 199, 211 (2007). The sole exception to the
   exhaustion requirement is that “the remedies must indeed be available to the
   prisoner.” Ross v. Blake, 578 U.S. 632, 639 (2016) (internal quotation marks
   and citation omitted).
           With respect to the district court’s grant of summary judgment on the
   ground that Grizzle did not exhaust his administrative remedies as to


           1
              While Grizzle actually moved pursuant to Federal Rule of Civil Procedure 56(f),
   and the district court analyzed the motion under that subsection, Rule 56(f) was recodified
   as a different subsection, Rule 56(d), following the 2010 amendments. MDK Sociedad De
   Responsabilidad Limitada, 25 F.4th at 367 n.4. Based on the content of the motion, Grizzle
   appeared to request relief under Rule 56(d) and we analyze the denial of such relief under
   that subsection.




                                               2
Case: 21-50355      Document: 00516394027           Page: 3   Date Filed: 07/14/2022




                                     No. 21-50355


   Jackson, Grizzle contends that the grievance process was unavailable to him
   because he did not receive Jackson’s response to his Step 1 grievance until
   the requisite 15-day period in which to file a grievance following the
   challenged incident had already passed; in other words, Grizzle suggested he
   was unaware that he was aggrieved at all until the period in which to file a
   grievance had elapsed. He further contends that this delay was deliberate
   and that he did file a Step 1 grievance against Jackson but that the grievance
   was returned to him as untimely. But there was nothing in the record other
   than Grizzle’s own statements that he filed a grievance against Jackson,
   which does not suffice to create a genuine issue of material fact. See, e.g.,
   Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007).
          The district court did not abuse its discretion in denying the Rule
   56(d) motion to stay summary judgment pending further discovery. Liberally
   construing his motion, Grizzle sought a stay in order to conduct further
   discovery to determine if any of the exceptions to administrative exhaustion
   stated in Blake were present. But the very fact that Grizzle had success in his
   grievances regarding the disciplinary proceedings is a clear indication that the
   process is not a “dead end,” “so opaque that it becomes, practically
   speaking, incapable of use,” or a system in which “prison administrators
   thwart inmates from taking advantage of a grievance process through
   machination, misrepresentation, or intimidation.” Blake, 578 U.S. at 643-44.
          As to the district court’s grant of summary judgment and dismissal of
   Grizzle’s due process claims against Stipe (and Jackson in the alternative),
   state action implicates due process protection only if the action “will
   inevitably affect the duration of [the prisoner’s] sentence.” Sandin v.
   Conner, 515 U.S. 472, 487 (1995). Here, as Grizzle’s disciplinary convictions
   were overturned and his good-time credits restored as a result of the
   grievance process, he does not have a protected liberty interest and therefore
   cannot demonstrate a violation of his due process rights. See id.



                                          3
Case: 21-50355    Document: 00516394027           Page: 4   Date Filed: 07/14/2022




                                   No. 21-50355


         Finally, Grizzle’s motion for a stay of the case in order to permit him
   time to file a reply brief is GRANTED IN PART to permit filing of the
   out-of-time reply brief and DENIED IN PART because a stay is
   unnecessary.
         AFFIRMED.




                                        4